Order and judgment (one paper), Supreme court, New York County, entered November 15, 1972, which granted the petitioner’s application for a stay, unanimously reversed, on the law, and the matter remanded for further hearing with $40 costs and disbursements of this appeal to abide the event. Respondents-appellants’ vehicle was allegedly struck by a hit-and-run motor vehicle. While they reported the matter within the proper time, they did not in such report indicate that it was a hit-and-run occurrence. The court at Special Term on that basis entered judgment granting the application made by the petitioner-respondent insurance company for a stay of arbitration. There is no requirement in law that an accident, when reported, be described in terms of the legal consequences. (Matter of Boxill v MVAIC, 33 AD2d 13.) Accordingly, the report being timely, the appellants are not barred, and a plenary hearing should be held on the question of whether or not it was a hit-and-run accident. Concur— Markewich, J. P., Kupferman, Tilzer, Capozzoli and Nunez, JJ.